

Exhibit 10.1


December 1, 2016
PERSONAL & CONFIDENTIAL
Thomas E. Zacharias
[Address]


Dear Tom:
This letter sets forth our mutual understanding and agreement concerning your
separation from employment with W. P. Carey Inc. and its affiliates (the
“Company”).
1.You and the Company have mutually agreed that your employment with the Company
will end effective as of the close of business on March 31, 2017 (the
“Separation Date”). You agree and acknowledge that your employment with the
Company is and remains at-will through your Separation Date. Notwithstanding the
at-will nature of your employment, you hereby agree to continue performing your
current duties in good faith through the Separation Date, including
transitioning your work. At the next regular payroll date following your
Separation Date, the Company will pay you for any earned but unpaid base salary
as well as any accrued and unused vacation through the Separation Date. You
hereby resign, effective as of the Separation Date, from all positions you hold
with the Company, including each of its subsidiaries and affiliates, and agree
to execute such documents as the Company shall reasonably request to evidence
any such resignation.
2.    The Company agrees that (i) all time-vesting restricted stock units and
(ii) all performance share units previously granted to you that remain
outstanding and unvested as of the Separation Date shall be payable to you as
though you continued in employment through the date such units would otherwise
have become vested in accordance with their terms. For the avoidance of doubt,
this means that, (x) in respect of your outstanding performance share units, you
will receive payment, if any, equal to the full amount that would otherwise have
been paid to you at the end of the applicable three-year performance cycle based
on the actual performance during such period had you remained employed until the
end of such period and (y) in respect of your outstanding restricted stock
units, you will receive payment at the date at which such units would have
vested in the ordinary course, regardless of your Separation Date. The enhanced
vesting terms set forth in this paragraph 2 are contingent upon your (a)
remaining employed through the Separation Date, (b) executing, delivering, not
revoking, and complying to the Company’s satisfaction with all of the terms of
this letter agreement, (c) executing and delivering the release attached hereto
as Exhibit A on or within seven (7)


1



--------------------------------------------------------------------------------

Mr. Thomas E. Zacharias
 
December 1, 2016



days after your Separation Date, and (d) not revoking such release in accordance
with its terms following its execution and delivery.
3.    You agree to cooperate with the Company and to make yourself reasonably
available to the Company (by telephone, email, or in-person, as the Company may
reasonably request) for a period of nine (9) months following your Separation
Date with respect to matters arising out of your employment with the Company or
any other relationship with the Company, including to assist with an orderly
transition of any of your responsibilities or projects, whether such matters are
business-related, legal, or otherwise. The Company shall reimburse you for all
out-of-pocket expenses reasonably incurred by you during such period in
connection with such cooperation with the Company. Any such cooperation shall be
scheduled so as to avoid unnecessarily interfering with any responsibilities
that you may have to a subsequent employer or otherwise.
4.    You agree that you shall not, directly or indirectly, for your own benefit
or for the benefit of any other person or entity, solicit any business from or
offer or provide any services to any trust or fund sponsored by the Company or
to which the Company provides any asset management or other services, currently
or in the future, including, but not limited to, Corporate Property Associates
17-Global Incorporated, Corporate Property Associates 18-Global Incorporated,
Corporate Property Associates 19-Global Incorporated, Carey Watermark Investors
Incorporated, Carey Watermark Investors Incorporated, Carey Watermark Investors
2 Incorporated, Carey Credit Income Fund or any of its feeder funds, and Carey
European Student Housing Fund 1, L.P.. You agree and acknowledge that (a) the
restriction contained in this in this paragraph 4 is necessary and appropriate
for the protection of confidential information you acquired during your
employment with the Company, (b) such restriction will not impose undue hardship
or burden on you, and (c) any actual or threatened breach by you of such
restriction would cause irreparable harm to the Company and entitle the Company
to temporary, preliminary and permanent injunctive relief, in addition to
whatever other remedies may be available. In addition, you acknowledge and agree
that the Company shall be entitled to cancel and cease any enhanced vesting
provided for in paragraph 2 of this letter agreement in the event of your breach
of any of your obligations under this paragraph 4.
5.    You agree not to make any statement (and not to cause any other person to
make any statement), whether written or oral, which criticizes or is disparaging
of the Company or which is intended to or could reasonably be expected to damage
the business or reputation of the Company or any of its affiliates, officers,
directors or employees. Nothing in this paragraph 5 shall be interpreted,
however, to prevent you from making truthful statements in connection with any
sworn testimony or communicating with any government agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
government agency.


2



--------------------------------------------------------------------------------

Mr. Thomas E. Zacharias
 
December 1, 2016



6.    You hereby fully and generally release, discharge and covenant not to sue
the Company, each of its current and former parents, subsidiaries, affiliates,
predecessors and successors, and each of the foregoing entities’ respective
officers, directors, shareholders, employees and representatives acting in their
capacity as employees or representatives (the “Company Releasees”) with respect
to any and all claims, demands, costs, rights, causes of action, complaints,
losses, damages and all liability of whatever kind and nature, whether known or
unknown, which you may have at the date you execute this letter agreement or had
at any time prior thereto, including, but not limited to, any and all claims
which may in any way arise out of or under, be connected with or relate to your
employment at the Company, your activities at the Company, your separation from
employment at the Company, or the conduct of any of the foregoing releasees.

Without limiting the generality of the foregoing, you expressly agree and
acknowledge that this release includes, but is not limited to, any claim
(a) based on any federal, state or local statute, including, but not limited to,
any statute relating to employment, medical leave, retirement or disability,
age, sex, pregnancy, race, national origin, sexual orientation or other form of
discrimination, including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the New
York Human Rights Law; the New York City Human Rights Law; (b) for wrongful or
retaliatory termination of any kind; (c) for fraud or fraud in the inducement;
(d) for negligent misrepresentation; (e) relating to any implied or express
contract, promise or agreement (whether oral or written); (f) for intentional or
negligent infliction of emotional distress or harm, defamation or any other
tort; (g) for additional compensation, severance pay or benefits of any kind;
(h) for breach of fiduciary duty; (i) for attorneys’ fees or costs; or (j) for
promissory estoppel (collectively, the “Released Claims”).

Notwithstanding the foregoing, any Released Claims shall not include any rights
or claims that cannot be waived by law, including, but not limited to, the right
to file a discrimination charge with an administrative agency or participate in
any federal, state or local agency investigation; you do, however, agree to
waive any right to recover money in connection with any such discrimination
charge or discrimination-related investigation. This Release also does not
release any claims you may have (i) to receive the benefit of the enhanced
vesting terms specified in paragraph 2 of this letter agreement; (ii) under the
express terms and conditions of any employee benefit plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(the “ERISA Plan Benefits”); or (iii) to be indemnified by the Company or any of
its affiliates in respect of the provision of your services as an officer or
employee of any such entity under the terms and conditions of any
indemnification policy or arrangement established by such entity generally for
the benefit of its officers and employees.


3



--------------------------------------------------------------------------------

Mr. Thomas E. Zacharias
 
December 1, 2016



7.    You hereby agree, acknowledge and affirm each of the following: (a) that
you fully understand the terms and conditions stated in this letter agreement,
and are executing this letter agreement with the intent to be legally bound
thereby; (b) that you have been encouraged by representatives of the Company to
have this letter agreement reviewed by legal counsel of your own choosing and
that you have been given ample time to do so prior to signing it; (c) that you
have had the opportunity to negotiate concerning the terms of the letter
agreement; (d) that you knowingly and voluntarily waive your rights to consider
this letter agreement for a full twenty-one (21) days; (e) that this letter
agreement specifically applies to any rights or claims you may have against the
Company or any party released herein under the federal Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended (“ADEA”); (f) that
notwithstanding anything in this letter agreement to the contrary, this letter
agreement does not purport to waive rights or claims arising under ADEA that may
arise from acts or events occurring after the date that this letter agreement is
signed by you; and (g) that you have the right to revoke this letter agreement
within seven (7) days following the date you execute this letter agreement. Any
revocation of this letter agreement must be in writing and received by the
Company by the close of business on the seventh (7th) day following your
execution of this letter agreement and shall be delivered to Stacey L.
Lamendola, W. P. Carey Inc., 50 Rockefeller Plaza, New York, New York 10020.
Upon any revocation in accordance herewith, this Release will be rendered void
and without effect and you shall not be entitled to the enhanced vesting terms
set forth in paragraph 2 of the Letter Agreement.
8.    This letter agreement represents the entire agreement between the parties
as to the subject matters herein and supersedes all prior and contemporaneous
understandings and agreements with respect thereto.
9.    This letter agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their respective heirs, administrators, beneficiaries,
representatives, executors, successors and assigns. This letter agreement may
not be amended except by a writing signed by both parties. You agree and
acknowledge that the benefits contained herein exceed, and are in full and final
satisfaction of, any other benefits or consideration to which you may be
entitled from the Company, any of its parents, subsidiaries, affiliates,
predecessors or successors and any officers, directors, shareholders, employees
or representatives of the foregoing.
10.    Waiver by a party of any breach of any provision of this letter agreement
by the other party shall not operate nor be construed as a waiver of any
subsequent or other breach. No provision or breach of this letter agreement may
be waived except by a written instrument signed by the party waiving such
provision or breach, which states that such party is waiving such provision or
breach.


4



--------------------------------------------------------------------------------

Mr. Thomas E. Zacharias
 
December 1, 2016



If this letter completely and accurately reflects the agreement between you and
the Company, please sign, date and return this letter to Stacey L. Lamendola, W.
P. Carey Inc., 50 Rockefeller Plaza, New York, New York 10020.
The offer embodied in this letter will be formally withdrawn if you do not
accept it by signing this letter and returning it to me on or before the close
of business on December 8, 2016
 
 
Very truly yours,
 
 
 
 
 
/s/ Stacey L. Lamendola
 
 
Stacey L. Lamendola
 
 
 
Accepted and Agreed to:
 
 
 
 
 
/s/ Thomas E. Zacharias
 
 
Thomas E. Zacharias
 
 
 
 
 
Dated: December 7, 2016
 
 
 
 
 





5



--------------------------------------------------------------------------------


        






Exhibit A
FULL AND FINAL RELEASE
In consideration of, and as a condition to your entitlement to receive, the
enhanced vesting provided under paragraph 2 of the letter agreement between you
and W. P. Carey Inc. (the “Company”) dated as of December 7, 2016 (the “Letter
Agreement”), you, Thomas E. Zacharias, hereby fully and generally release,
discharge and covenant not to sue the Company, each of its current and former
parents, subsidiaries, affiliates, predecessors and successors, and each of the
foregoing entities’ respective officers, directors, shareholders, employees and
representatives acting in their capacity as employees or representatives (the
“Company Releasees”) with respect to any and all claims, demands, costs, rights,
causes of action, complaints, losses, damages and all liability of whatever kind
and nature, whether known or unknown, which you may have at the date you execute
this Full and Final Release (the “Release”) or had at any time prior thereto,
including, but not limited to, any and all claims which may in any way arise out
of or under, be connected with or relate to your employment at the Company, your
activities at the Company, your separation from employment at the Company, or
the conduct of any of the foregoing releasees.

        Without limiting the generality of the foregoing, you expressly agree
and acknowledge that this release includes, but is not limited to, any claim
(a) based on any federal, state or local statute, including, but not limited to,
any statute relating to employment, medical leave, retirement or disability,
age, sex, pregnancy, race, national origin, sexual orientation or other form of
discrimination, including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the New
York Human Rights Law; the New York City Human Rights Law; (b) for wrongful or
retaliatory termination of any kind; (c) for fraud or fraud in the inducement;
(d) for negligent misrepresentation; (e) relating to any implied or express
contract, promise or agreement (whether oral or written); (f) for intentional or
negligent infliction of emotional distress or harm, defamation or any other
tort; (g) for additional compensation, severance pay or benefits of any kind;
(h) for breach of fiduciary duty; (i) for attorneys’ fees or costs; or (j) for
promissory estoppel (collectively, the “Released Claims”).

        Notwithstanding the foregoing, any Released Claims shall not include any
rights or claims that cannot be waived by law, including, but not limited to,
the right to file a discrimination charge with an administrative agency or
participate in any federal, state or local agency investigation; you do,
however, agree to waive any right to recover money in connection with any such
discrimination charge or related investigation. This Release also does not
release any claims you may have (i) to receive the benefit of the enh


1



--------------------------------------------------------------------------------





anced vesting terms specified in paragraph 2 of the Letter Agreement; (ii) under
the express terms and conditions of any employee benefit plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(the “ERISA Plan Benefits”); or (iii) to be indemnified by the Company or any of
its affiliates in respect of the provision of your services as an officer or
employee of any such entity under the terms and conditions of any
indemnification policy or arrangement established by such entity generally for
the benefit of its officer and employees.
You hereby agree, acknowledge and affirm each of the following: (a) that you
have received all compensation, wages, and/or benefits to which you may be
entitled through the Separation Date specified in the Letter Agreement; (b) that
you are not entitled to any further compensation, benefits or monies from the
Company, except for the benefits specifically provided for under the express
terms of the Letter Agreement or that may otherwise be available to you in
respect of the ERISA Plan Benefits; (c) that you have been granted any leave to
which you may have been entitled under the Family and Medical Leave Act or any
similar state or local leave or disability accommodation law; (d) that you have
no known workplace injuries or occupational diseases; and (e) that you have not
been retaliated against for reporting any allegations of fraud or other
wrongdoing.
You further hereby agree, acknowledge and affirm each of the following: (a) that
you fully understand the terms and conditions stated in this Release, and are
executing this Release with the intent to be legally bound; (b) that you have
been encouraged by representatives of the Company to have this Release reviewed
by legal counsel of your own choosing and that you have been given ample time to
do so prior to signing it; (c) that you have had the opportunity to negotiate
concerning the terms of the Letter Agreement and this Release; (d) that you
knowingly and voluntarily waive your rights to consider this Release for a full
twenty-one (21) days; (e) that this Release specifically applies to any rights
or claims you may have against the Company or any party released herein under
the federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et
seq., as amended (“ADEA”); (f) that notwithstanding anything in this Release to
the contrary, this Release does not purport to waive rights or claims arising
under ADEA that may arise from acts or events occurring after the date that this
Release is signed by you; and (g) that you have the right to revoke this Release
within seven (7) days following the date you execute this Release. Any
revocation of this Release must be in writing and received by the Company by the
close of business on the seventh (7th) day following your execution of this
Release and shall be delivered to Stacey L. Lamendola, W. P. Carey Inc., 50
Rockefeller Plaza, New York, New York 10020. Upon any revocation in accordance
herewith, this Release will be rendered void and without effect and you shall
not be entitled to the enhanced vesting terms set forth in paragraph 2 of the
Letter Agreement.


2



--------------------------------------------------------------------------------





This release shall be governed by and construed in accordance with the laws of
the State of New York, applicable to contracts made and entirely to be performed
therein.

 
 
 
Thomas E. Zacharias
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 





3

